DETAILED ACTION
This office action is in response to the reply filed on 04/29/2022.
Claims 21-26, 28-34, 36-42, and 44 are pending in the application and have been examined.

Allowable Subject Matter
Claims 21-26, 28-34, 36-42, and 44 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “setting a timeout counter in the circuit when a corresponding atomic read-modify-write operation is added to a buffer to allow time to identify an opportunity to combine the corresponding atomic read-modify-write operation with another atomic read-modify-write operation and, in response to the timeout counter expiring without a combination of the corresponding atomic read-modify-write operation with another atomic read-modify- write operation, causing the corresponding atomic read-modify-write operation to be serviced in the memory outside of the core.” The claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183